                                                                                Case 3:17-cv-00850-WHA Document 155 Filed 05/24/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                               IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court




                                                                              MARTIN DULBERG, individually, and on                          No. C 17-00850-WHA
                                                                              behalf of all others similarly situated,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiff,                                     ORDER RE NOTICE OF
                                                                                                                                            FURTHER REVISED
                                                                         14     v.                                                          SETTLEMENT

                                                                         15   UBER TECHNOLOGIES, INC., and RASIER,
                                                                              LLC,
                                                                         16
                                                                                             Defendants.
                                                                         17                                                  /

                                                                         18
                                                                                     The Court thanks the parties for their timely notice of further revised settlement (Dkt.
                                                                         19
                                                                              No. 154). After review, important details related to the proposed settlement remain unclear. It
                                                                         20
                                                                              is accordingly impossible to ascertain from the parties’ filing whether the issues raised in the
                                                                         21
                                                                              prior order have been adequately addressed.
                                                                         22
                                                                                     Still, the parties are encouraged to jointly move for preliminary approval of settlement.
                                                                         23
                                                                              The newly executed settlement agreement along with the proposed notice to class members (and
                                                                         24
                                                                              any other relevant information) should be appended to the motion. This course of action will
                                                                         25
                                                                              tease out remaining issues. No trial dates or deadlines will be vacated, however, until the
                                                                         26
                                                                              proposed settlement has been preliminarily approved.
                                                                         27
                                                                                     The parties’ notice of further revised settlement indicated that the new class notices will
                                                                         28
                                                                              be e-mailed to the class members. E-mailing notices is generally disfavored. The Court
                                                                              cautions that if the parties wish to pursue e-mailing the notice to the class members, the motion
                                                                                Case 3:17-cv-00850-WHA Document 155 Filed 05/24/19 Page 2 of 2



                                                                          1   for preliminary approval should provide explanation as to why this course of action should be
                                                                          2   permitted. E-mailing the class notice will not be rubber-stamped merely because it had been
                                                                          3   allowed in the past. The parties are also reminded that the released claims may not be broader
                                                                          4   than the certified claims.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: May 24, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                          9                                                          UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
